Action by appellee in the city court of the city of Gary, Indiana, to recover for real estate commissions in which judgment was rendered against appellant, from which an appeal was taken to the Lake Circuit Court, where judgment was against appellant. The only error relied on in this court is the court's action in overruling appellant's motion for a new trial which presents the sufficiency of the evidence to sustain the decision of the court. There was ample evidence to sustain the decision.
Affirmed.